Citation Nr: 1536940	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a videoconference hearing before the undersigned in April 2014.  In August 2014, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board remanded this matter for several development actions.  The record provides no indication that the requested examinations were scheduled, that the Veteran's personnel records were requested, or that hospitalization records were requested from a facility in Stuttgart, Germany.  Furthermore, the AOJ's July 2015 response to a congressional inquiry indicates it has not made a decision on the Veteran's claim since the August 2014 remand.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel file, to include any transcript from fitness or court martial review, as well as any physical profiles.

2.  Obtain available records for hospitalizations of the Veteran during his military service, to specifically include any records for mental health treatment and/or treatment at a hospital in Stuttgart, Germany.

3.  If any of the requested records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

4.  After undertaking reasonable efforts to obtain the available outstanding records, schedule the Veteran for a VA examination to determine whether it is at least as likely as not that any currently diagnosed low back and/or knee disability is the result of a disease or injury in service.  Specifically, the examiner should address the following:

Was the Veteran's right knee disability at least as likely as not (probability 50 percent or greater) incurred in military service, to include as a result of jumping out of armored personnel carriers, carrying heavy rucksacks, or other wear and tear, and/or falls in service?

Was the Veteran's left knee disability at least as likely as not (probability 50 percent or greater) incurred in military service, to include as a result of jumping out of armored personnel carriers, carrying heavy rucksacks, or other wear and tear, and/or falls in service?

Was the Veteran's low back disability at least as likely as not (probability 50 percent or greater) incurred in military service, to include as a result of jumping out of armored personnel carriers, carrying heavy rucksacks, or other wear and tear, and/or falls in service?

The examiner should also consider and address the significance, if any, of the motor vehicle accidents since separation from service, as well as the Veteran's testimony regarding the injuries involved in each accident.

The examiner must provide reasons for all opinions provided.  The claims file should be provided to the examiner for review.

5.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that any currently diagnosed mental health condition, to include adjustment disorder, mood disorder, and/or depression began in service or is otherwise the result of service.

The examiner is advised that the Veteran's entrance examination shows no evidence of a pre-existing mental health disability.  The examiner should consider the records of any mental health treatment or discipline in service and should address the significance, if any, of these experiences.

The examiner must provide reasons for all opinions.  The examiner should review the claims file.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

